Citation Nr: 0006919	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
tuberculosis.


REPRESENTATION

Appellant represented by:	George Paras, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 12992 by the Department of 
Veterans Affairs (VA) regional office (RO) in Indianapolis, 
Indiana.

In September 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in January 2000. 


FINDING OF FACT

Without good cause, the veteran failed to report for a 
necessary VA pulmonary examination.


CONCLUSION OF LAW

VA regulations direct that the veteran's claim for a 
compensable evaluation for tuberculosis be denied.  38 C.F.R. 
§ 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that, when a claimant, without 
good cause, fails to report for a necessary examination, a 
claim for an increased evaluation shall be denied.  38 C.F.R. 
§ 3.655 (1999); see Engelke v. Gober, 10 Vet. App. 396 
(1997).
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

In the instant case, the Board determined that a VA pulmonary 
examination was necessary to rate the veteran's service 
connected disability, and the case was remanded to the RO for 
that purpose.

While this case was in remand status, the required 
examination was scheduled for October 1997, December 1998, 
February 1999, and March 1999.  On each occasion, the veteran 
did not report for the examination and gave no reason for his 
failure to do so.  Thereafter, he requested that an 
examination be performed at the VA Hines Medical Center, 
Chicago, Illinois, and an examination was scheduled for 
December 1999.  The veteran then canceled the examination, 
stating that he was taking care of his ill parents and their 
house.  He did not give a reason why he would be unable to 
spend a few hours reporting for and undergoing an 
examination.
The veteran stated that he would notify the RO when he could 
report.  As of late January 2000, he had not done so.

Under the circumstances, the Board finds that the veteran, 
failed, without good cause, to report for a necessary VA 
examination.  Under the provisions of 38 C.F.R. § 3.655, his 
increased rating claim will be denied.


ORDER

An increased (compensable) evaluation for tuberculosis is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

